DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not explain how the second chamber fills with inflation fluid first and inflation fluid flows from the second chamber through the restriction to the first chamber.  As best understood by Applicant’s description and drawings, the first chamber is the upper chamber (#100) and the second chamber is the lower chamber (#110) when deployed (seen in figures 3A, 3B).  Since the first chamber is closer to the inflator (#74), and the second chamber is further from the inflator, it is unclear how the second chamber fills with inflation fluid first and inflation fluid flows from the second chamber through the restriction to the first chamber (claims 3, 14).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the second chamber fills with inflation fluid first and inflation fluid flows from the second chamber through the restriction to the first chamber.  As best understood by Applicant’s description and drawings, the first chamber is the upper chamber (#100) and the second chamber is the lower chamber (#110) when deployed (seen in figures 3A, 3B).  Since the first chamber is closer to the inflator (#74), and the second chamber is further from the inflator, it is unclear how the second chamber fills with inflation fluid first and inflation fluid flows from the second chamber through the restriction to the first chamber (claims 3, 14).

Allowable Subject Matter
Claims 1, 2, 4-13, and 15-18 are allowed.
Claims 3 and 14 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the allowable subject matter of clams 1 and 12 is the first portion being connected to the vehicle and including a vent, wherein the first portion, in response to occupant penetration with the second portion, .
Haland et al. (GB 2345669 A), Le Norcy et al. (US 2014/0232092), Nagasawa (US 2018/0272985), Le Norcy et al. (US 9,180,832), Lee et al. (US 9,771,049), Herzenstiel et al. (US 2019/0248322), and Abe et al. (US 10,857,965) disclose a restraint system for helping to protect an occupant of a vehicle having a roof and a cabin including a seat for the occupant, comprising an airbag having a stored condition within the roof and being inflatable to a deployed condition extending into the cabin and aligned with the seat, the airbag including a first portion defining a first chamber and being connected to the vehicle, and a second portion defining a second chamber, wherein the first portion, in response to occupant penetration with the second portion, elongates to enable folding of the airbag away from the occupant, but do not disclose the first portion including a vent, wherein the first portion, in response to occupant penetration with the second portion, vents inflation fluid from the vent.  If any of these references were modified to include a vent, it is unclear where exactly the vent would be located, and how the airbag would inflate with use of the vent.
Anderson (US 2015/0091279) discloses a restraint system for helping to protect an occupant of a vehicle, comprising an airbag including a first portion defining a first chamber being connected to the vehicle and including a vent, and a second portion defining a second chamber, wherein the first portion, in response to occupant penetration with the second portion, vents inflation fluid from the vent and elongates to enable folding of the airbag away from the occupant, but does not disclose the airbag having a stored condition within a roof.  If Anderson were modified to be located within a vehicle roof, it is unclear how the airbag would inflate from the roof and with respect to the vehicle interior and any vehicle occupants.
Yoo (US 8,505,966) discloses a restraint system for helping to protect an occupant of a vehicle having a roof and a cabin including a seat for the occupant, comprising an airbag having a stored .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicle roof-mounted airbags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616